RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                   File Name: 06a0074p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


                                                      X
                                                       -
 PAUL BRUNNER, KAREN BRUNNER, and DOUGLAS

                               Plaintiffs-Appellants -
 OTTE,
                                                       -
                                          (05-3191), -
                                                           Nos. 05-3123/3191

                                                       ,
                                                        >
          v.                                           -
                                                       -
                                                       -
                                                       -
 PAMELA HAMPSON, Executor of the Estate of Jerry

                               Defendant-Appellant -
 Jay Hampson, Deceased,

                                          (05-3123), -
                                                       -
                                                       -
                                                       -
                                                       -
 CANADA NORTH OUTFITTING, INC. and JEROME

                             Defendants-Appellees. -
 KNAP,

                                                       -
                                                      N
                        Appeal from the United States District Court
                      for the Southern District of Ohio at Columbus.
                     No. 03-00723—George C. Smith, District Judge.
                                Argued: December 8, 2005
                          Decided and Filed: February 28, 2006
              Before: DAUGHTREY, GILMAN, and SUTTON, Circuit Judges.
                                   _________________
                                       COUNSEL
ARGUED: Mark R. Riegel, DAGGER, JOHNSTON, MILLER, OGILVIE & HAMPSON,
Lancaster, Ohio, Robert G. Palmer, ROBERT GRAY PALMER CO., Columbus, Ohio, for
Appellants. Sandra J. Anderson, VORYS, SATER, SEYMOUR & PEASE, Columbus, Ohio, for
Appellees. ON BRIEF: Mark R. Riegel, DAGGER, JOHNSTON, MILLER, OGILVIE &
HAMPSON, Lancaster, Ohio, Robert G. Palmer, ROBERT GRAY PALMER CO., Columbus, Ohio,
for Appellants. Sandra J. Anderson, VORYS, SATER, SEYMOUR & PEASE, Columbus, Ohio,
for Appellees.




                                             1
Nos. 05-3123/3191 Brunner et al. v. Hampson et al.                                             Page 2


                                       _________________
                                           OPINION
                                       _________________
        RONALD LEE GILMAN, Circuit Judge. This diversity-of-citizenship case was filed as a
result of an explosion and fire in a hunting cabin in northern Canada. Paul Brunner and Douglas
Otte are United States citizens who were injured in the fire. Karen Brunner is the wife of Paul
Brunner. All three sued the Estate of Jerry Jay Hampson, an Ohio resident who died in the fire, as
well as the Canadian corporation Canada North Outfitting, Inc. and its Canadian owner, Jerome
Knap. The Hampson Estate then filed a cross-claim against the two Canadian defendants. In
response to a motion for summary judgment filed by Canada North and Knap, the district court
dismissed the claims against them for lack of personal jurisdiction. The district court then certified
its order as a final appealable judgment pursuant to Rule 54(b) of the Federal Rules of Civil
Procedure. All of the non-Canadians appealed. For the reasons set forth below, we AFFIRM the
judgment of the district court.
                                       I. BACKGROUND
A.     Factual circumstances
        The magistrate judge’s Report and Recommendation aptly summarizes the background facts,
identifying the parties and the alleged tortious acts that gave rise to this diversity case:
               Plaintiffs Paul and Karen Brunner are residents of Missoula, Montana.
       Plaintiff Douglas Otte is a resident of St. Paul, Nebraska. Defendant Pamela
       Hampson is a resident of Fairfield County, Ohio and is the Executrix of the Estate
       of Jerry Jay Hampson. Defendant Canada North is an international booking agent
       and outfitter providing sport hunting excursions in the Province of Nunavut, Canada.
       Canada North is incorporated under the laws of the Province of Ontario, Canada.
       Defendant Knap is the owner and sole shareholder of Canada North and is a resident
       of Almonte, Ontario, Canada.
               In February 1999, Thomas Moore, a resident of Ohio, was contacted by Brent
       Sinclair, a “booking agent” located in Pincher Creek, Alberta regarding a muskox
       hunt to be offered by Canada North in 2001. Moore contacted Jerry Hampson to
       advise him about the hunt. Moore then booked the hunt for himself, Brunner and
       Hampson and sent his check and one from Hampson to Sinclair.
               Canada North used a cabin in the Ellice River in the Province of Nunavut,
       Canada, for the muskox hunting trip booked by Thomas Moore, Paul Brunner and
       Jerry Hampson. On August 26, 2001, Jerry Hampson, while in the cabin, placed a
       pot on a Coleman stove and it caught on fire. Hampson then grabbed a container
       with clear liquid which he threw on the flames. The liquid, however, was naphtha,
       a highly flammable substance, which caused an explosion. The cabin caught fire.
       As a result of this fire, Hampson died, and plaintiffs Paul Brunner and Otte suffered
       severe burns.
               A fire investigation concluded that: (1) the hunting party was accommodated
       in an inadequate hunting camp that was neither inspected nor licensed for
       commercial operation; (2) camp safety orientation was not provided; (3) portable fire
       extinguishers were not provided; and (4) the Coleman camp stove was operated
       contrary to manufacturer’s instructions. Additionally, plaintiffs allege that Jerry
       Hampson knew or should have known that pouring liquid on a fire is contrary to
       notions of basic safety.
Nos. 05-3123/3191 Brunner et al. v. Hampson et al.                                             Page 3


        In their complaint against the Estate of Jerry Jay Hampson, Canada North, and Jerome Knap,
plaintiffs Paul Brunner and Douglas Otte alleged that they suffered physical and psychological
injuries as a result of the defendants’ negligence. Karen Brunner, the wife of Paul Brunner, sued
for loss of consortium. The Hampson Estate filed a cross-claim against Canada North and Knap,
asserting claims of negligence and wrongful death. For the sake of simplicity, all of the U.S. citizens
with claims and cross-claims against the Canadian defendants will be referred to collectively as the
“appellants.” The men who were in the cabin during the fire and explosion will be referred to as the
“hunters.”
        Canada North and Knap filed a motion to dismiss for lack of personal jurisdiction. The
motion was referred to a magistrate judge, who issued a recommendation that the Canadian
defendants be dismissed. Despite objections by the appellants, the district court adopted the
recommendation and dismissed the Canadian defendants for lack of personal jurisdiction. The
Hampson Estate then moved under Rule 54(b) of the Federal Rules of Civil Procedure for the district
court’s order to be certified as a final appealable judgment. There was no opposition, and the district
court granted the motion. This timely appeal followed, but only as to Canada North and not as to
Knap.
B.     Jurisdictional contacts
        Four categories of Canada North’s and Knap’s contacts with Ohio are arguably relevant to
the question of whether the district court had personal jurisdiction over them: (1) contacts by Brent
Sinclair, the alleged agent of Canada North, with the state of Ohio involving the hunters, (2) contacts
by Canada North itself with the state of Ohio involving the hunters, (3) Canada North’s contacts
with Ohio not involving the hunters, and (4) Canada North’s other contacts with the United States
not involving the hunters.
       1.      Contacts of Brent Sinclair, the alleged agent of Canada North, with the
               state of Ohio involving the hunters
         The first contact with Ohio relating to the hunt at issue came from Brent Sinclair in the form
of a fax to Thomas Moore. Moore is not a party to this case, but was in the cabin when the fire took
place. The fax suggested that Moore call Sinclair to talk about the details of the hunt. Moore did
in fact call Sinclair and later sent deposit checks for himself, Paul Brunner, and Hampson to Sinclair
in Canada to reserve spots for the hunt. Sinclair confirmed receipt via fax. Several other telephone
calls, faxes, and an email went back and forth between Sinclair and Moore to work out the details
of the hunt.
       2.      Contacts by Canada North itself with the state of Ohio involving the
               hunters
        Canada North had several contacts with Ohio other than through Sinclair. One was in the
form of a letter sent to Hampson from Canada North containing information about a polar bear hunt
and enclosing a brochure about “all of [Canada North’s] hunts,” which presumably included the hunt
at issue. Another contact was through Global Expedition, a wholly owned subsidiary of Canada
North that provided travel services for 85% to 90% of Canada North’s customers. Global
Expedition and Canada North operate out of the same location and use the same telephone number,
fax number, and email address. Moore and Hampson contacted Global Expedition at Sinclair’s
suggestion to make their travel arrangements.
        There were then a series of faxes between Canada North and Moore to work out the details
of the travel arrangements—airfare, hotel arrangements, costs, and itinerary. Moore spoke with
employees of Canada North in several telephone conversations concerning the subject hunt. Jody
Gleeson, who was a Canada North employee, actually made the travel arrangements for Moore and
Nos. 05-3123/3191 Brunner et al. v. Hampson et al.                                            Page 4


Hampson and mailed the airline tickets and itinerary to the hunters in Ohio. Moore used his credit
card to charge the travel costs.
       Canada North also maintained a mailing list that included Moore. This mailing list was used
to send direct-mail advertisements. Moore received several direct mailings from Canada North,
including a brochure advertising the subject hunt.
       3.      Canada North’s contacts with Ohio not involving the hunters
        In addition to the contacts with Ohio that directly related to the subject hunt, Canada North
had other contacts with the state. It placed advertisements in two periodic publications of Safari
Club International (SCI), an American organization for hunters. The frequency of the ads was
generally two per year. These periodicals were sent to all SCI members, including Moore and
Hampson. Moore saw Canada North’s ads in Safari Magazine before the subject hunt. The district
court, however, determined that the advertisements and the direct mailings did not induce the
hunters to participate in the hunt at issue.
       The company also offered discounted hunts to two Ohio chapters of SCI in an effort to
improve business. Of SCI’s total membership, the Brunner brief claims that 698 are located in Ohio.
Canada North’s advertisements in the periodicals of SCI were thus sent to hundreds of Ohioans each
year. Furthermore, the annual direct mailings sent out by Canada North went to at least 70 Ohio
residents on its mailing list that at one time contained approximately 18,000 individuals. There were
more Ohioans named on the list prior to some being purged in a periodic updating.
        Information about Canada North is located on the website of a Texas booking agency at
www.bluewaterbiggame.com. The website contains a description of Canada North, its telephone
numbers, and pictures from prior hunts. This information was provided by Canada North. Canada
North is also listed as an “International Booking Agent[] from Canada” on www.huntingreport.com,
along with a short description of the company. This website does not appear to offer any contact
information for Canada North.
        The Hampson Estate brief also calls attention to the fact that Canada North maintained an
insurance policy that provided liability coverage for the “coverage territory” of “Canada and the
United States of America (including its territories and possessions).” But Canada North argues that
the language in the insurance policy was boilerplate and is not evidence that the company could
foresee any liability in Ohio.
       4.      Canada North’s other contacts with the United States not involving the
               hunters
        The appellants’ briefs extensively discuss contacts of Canada North with states other than
Ohio. For example, the briefs note that Canada North has attended SCI exhibitions in Nevada every
year for 23 years, has offered discounted hunts to SCI chapters in California, Michigan, Montana,
Texas, and Wyoming, and was in attendance at a 1999 meeting of the Foundation for North
American Wild Sheep held in Nevada. As set forth below, however, the state-law and constitutional
personal-jurisdiction tests are worded exclusively in terms of contacts with the forum state. The
appellants cite no authority for the proposition that Canada North’s contacts with other states should
be considered. As such, this category of contacts is not relevant and will not be further discussed.
Nos. 05-3123/3191 Brunner et al. v. Hampson et al.                                                  Page 5


                                           II. ANALYSIS
A.      Standard of review
        There is no dispute in this case about the applicable standard of review. On the basis of
pleadings and affidavits, the district court dismissed Canada North for lack of personal jurisdiction
pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. We review its decision de novo.
Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887-88 (6th Cir. 2002) (“We review de
novo a dismissal for lack of personal jurisdiction pursuant to Rule 12(b)(2) of the Federal Rules of
Civil Procedure.”).
       The appellants in this case bear the burden of making out a prima facie case to show that
personal jurisdiction exists:
       [T]he party seeking assertion of in personam jurisdiction . . . bears the burden of
       showing that such jurisdiction exists. When, however, a district court rules on a
       jurisdictional motion to dismiss made pursuant to Federal Rule of Civil Procedure
       12(b)(2) without conducting an evidentiary hearing, the court must consider the
       pleadings and affidavits in a light most favorable to the plaintiff . . . . To defeat such
       a motion, [the party seeking to assert jurisdiction] need only make a prima facie
       showing of jurisdiction.
CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1261-62 (6th Cir. 1996) (citations omitted).
B.      Alleged agency relationship between Brent Sinclair and Canada North
        A preliminary matter needs to be addressed before analyzing the personal jurisdiction issue.
The appellants rely on a litany of agency-related theories to impute Sinclair’s contacts with Ohio
to Canada North, including express agency, agency by estoppel, implied agency, and agency by
apparent authority. In response, Canada North cites cases like Gelfland v. Action Travel Center,
Inc., 563 N.E.2d 317 (Ohio Ct. App. 1988), for the proposition that “[o]rdinarily, a travel agency
is the customer’s agent to make requested travel arrangements.” Id. at 319 (emphasis added); see
also Barton v. Wonderful World of Travel, 502 N.E.2d 715, 716 (Ohio Mun. Ct. 1986) (holding that
a travel agent was a “special agent for his customer, the traveler”). Canada North argues on the
basis of holdings like these that Sinclair was the agent for the hunters rather than Canada North, so
that Sinclair’s contacts with Ohio should not be imputed to Canada North.
        The agency rules established in the travel-agent cases discussed by the parties, however, did
not arise in the context of establishing personal jurisdiction, but instead are a basis for establishing
the duty of the travel agent to act in a reasonable manner. In Gelfland, for example, the sentence
immediately following the quotation above reads: “Any agent has a duty to accomplish assigned
tasks with reasonable care,” and is followed by a discussion of whether the travel agency exercised
such care in performing its tasks. Gelfland, 563 N.E.2d at 319-20.
        The question of whether a travel agent’s contacts should be imputed to the travel-destination
company, thus making the travel agent the agent of the company for personal-jurisdiction purposes,
has apparently not yet been answered by Ohio’s courts. Ohio courts have already decided that travel
agents are the agents of the traveler for tort-liability purposes. See Gelfland, 563 N.E.2d at 319-20.
Although the Ohio courts might come to the same conclusion both in the context of establishing the
duty of the travel agent to act with reasonable care and for the purposes of establishing personal
jurisdiction, that result does not necessarily follow. We have no need to resolve the issue, however,
because the disposition of this case does not hinge on whether Sinclair was the agent of one party
or the other. Solely for sake of argument, therefore, we will assume that he was the agent of Canada
Nos. 05-3123/3191 Brunner et al. v. Hampson et al.                                               Page 6


North and will consider his contacts with Ohio in deciding whether there was personal jurisdiction
over Canada North.
C.     Ohio law of personal jurisdiction
        This court has articulated a two-step inquiry to determine whether a federal district court
sitting in a diversity-of-citizenship case can exercise personal jurisdiction over a defendant:
(1) whether the law of the state in which the district court sits authorizes jurisdiction, and (2)
whether the exercise of jurisdiction comports with the Due Process Clause. CompuServe, 89 F.3d
at 1262 (“To determine whether personal jurisdiction exists over a defendant, federal courts apply
the law of the forum state, subject to the limits of the Due Process Clause of the Fourteenth
Amendment. [T]he defendant must be amenable to suit under the forum state’s long-arm statute and
the due process requirements of the Constitution must be met.”) (citations omitted) (alteration in
original).
       This court has explained that there are two kinds of jurisdiction that can be exercised under
Ohio law:
       Jurisdiction may be found to exist either generally, in cases in which a defendant’s
       “continuous and systematic” conduct within the forum state renders that defendant
       amenable to suit in any lawsuit brought against it in the forum state, or specifically,
       in cases in which the subject matter of the lawsuit arises out of or is related to the
       defendant’s contacts with the forum.
Nationwide Mut. Ins. Co. v. Tryg Int’l Ins. Co., 91 F.3d 790, 793 (6th Cir. 1996) (citation omitted).
        The appellants do not explicitly state whether they are asserting general or specific
jurisdiction, but based on the arguments made in their briefs, we have no doubt that the issue is
whether the district court had specific jurisdiction over Canada North. In particular, the appellants
argue that their claims satisfy the “arising from” requirement of the Ohio long-arm statute, which
is a requirement in specific-jurisdiction cases but not general-jurisdiction cases. See Nationwide
Mut. Ins., 91 F.3d at 793. Moreover, the facts do not support and the appellants do not argue the
proposition that Canada North engaged in “‘continuous and systematic’ conduct within the forum
state.” Id. We will therefore address only whether the district court had specific jurisdiction over
Canada North.
          The Ohio long-arm statute provides that “[a] court may exercise personal jurisdiction over
a person who acts directly or by an agent, as to a cause of action arising from the person’s:
(1) Transacting any business in this state; [or] (2) Contracting to supply services or goods in this
state . . . .” Ohio Rev. Code § 2307.382(A). Furthermore, specific jurisdiction under the statute
requires that the injury arise out of the contacts with Ohio. Ohio Rev. Code § 2307.382(C) (“When
jurisdiction over a person is based solely upon this section, only a cause of action arising from acts
enumerated in this section may be asserted against him.”).
       1.      Whether Canada North “transact[ed] any business” or “contract[ed] to
               supply services or goods” in Ohio
        Only the Hampson Estate argues that Canada North contracted to supply services or goods
in Ohio, which would subject it to jurisdiction under Ohio Revised Code § 2307.382(A)(2). This
argument is easily dismissed. The Hampson Estate’s brief does not provide any factual basis to
show that Canada North supplied any goods in Ohio. Moreover, it does not explain what services
Canada North allegedly provided there. Canada North’s services consisted of arranging travel to
the location of the hunt and providing hunt-related support once the hunters were on site in Canada.
The magistrate judge’s Report and Recommendation properly determined that “while the travel
Nos. 05-3123/3191 Brunner et al. v. Hampson et al.                                                 Page 7


service, i.e., flight from Columbus, Ohio to Canada, may have occurred, in part, in Ohio, the
defendants’ services in arranging for that travel presumably occurred in Canada.”
          Both appellants’ briefs, on the other hand, argue that Canada North transacted business in
Ohio, allegedly subjecting it to jurisdiction under Ohio Revised Code § 2307.382(A)(1). The Ohio
Court of Appeals has held that “[t]he term ‘transacting any business’ as used in . . . the statute
. . . will be given broad interpretation.” Ricker v. Fraza/Forklifts of Detroit, 828 N.E.2d 205, 209
(Ohio Ct. App. 2005) (citation omitted). Because, as set forth below, we conclude that the
appellants’ causes of action did not arise out of Canada North’s contacts with Ohio, a ruling on the
question of whether those contacts constituted the transaction of business in Ohio is not necessary
in this case. We will therefore assume without deciding that Canada North did transact sufficient
business in Ohio to satisfy the long-arm statute.
       2.      Whether the appellants’ causes of action arose out of Canada North’s
               contacts with Ohio
       Regardless of whether the basis for long-arm jurisdiction is transacting business or
contracting to supply services or goods in Ohio, the party asserting specific jurisdiction must also
prove that the cause of action arose from the defendant’s contacts with the state. Ohio Rev. Code
§ 2307.382(C). The contacts that Canada North and Sinclair had with Ohio in this case essentially
consisted of communications that led to the hunters booking a trip to Canada.
        At the outset, we must address a Sixth Circuit case that appears to be, but is in fact not,
controlling. The appellants rely upon Creech v. Roberts, 908 F.2d 75 (6th Cir. 1990), in support of
their argument that their causes of action arise out of Canada North’s contacts with Ohio. In Creech,
an Ohio resident sued an Oklahoma medical center on the basis of malpractice and a lack of
informed consent. Id. at 77-78. The center argued on appeal that the district court in Ohio lacked
personal jurisdiction over it. Id. at 78. In addressing this claim, the court merged the Ohio long-arm
jurisdiction and Due Process inquiries:
       Because it is a settled proposition of Ohio law that [this] portion of the long-arm
       statute . . . was intended to extend to the constitutional limits of due process, we must
       determine whether a decision that the [defendants] transacted business in Ohio would
       violate due process.
Id. at 79 (citing In-Flight Devices Corp. v. Van Dusen Air, Inc., 466 F.2d 220, 224-25 (6th Cir.
1972)). The district court went on to set forth the three-step analysis that the Sixth Circuit utilizes
to determine whether exercising personal jurisdiction would violate due process. Id. Briefly, these
three steps are whether there was purposeful availment, whether the cause of action arose out of the
contacts with the state, and whether exercising jurisdiction would be reasonable. Id. In discussing
the second prong—whether the cause of action arose from the defendant’s activities in the forum
state—the court took a lenient “but for” approach:
       If the “Expect a Miracle” program had not been televised in Ohio, Creech would
       never have become interested in seeking healing at the Center, would never have
       seen the phone number to call to make an appointment at the Center, and would
       never have undergone surgery at the Center. Because her exposure to the program
       brought her into contact with the Center, the Court finds that her cause of action did
       arise from the Center’s activities in Ohio.
Id. at 80. The Creech court thus performed only a federal constitutional analysis in deciding
whether Creech’s claim arose from the Center’s contacts with Ohio. Id. at 79
Nos. 05-3123/3191 Brunner et al. v. Hampson et al.                                               Page 8


         We conclude that Creech does not control the state-law jurisdictional issue in the present
case because, four years after Creech was decided, the Ohio Supreme Court in Goldstein v.
Christiansen, 638 N.E.2d 541, 545 n.1 (Ohio 1994), held that the long-arm statute does not extend
to the limits of the Due Process Clause, and that the two issues must be analyzed separately. The
Goldstein court explicitly rejected the argument that “the General Assembly intended the long-arm
statute ‘to give Ohio courts jurisdiction to the limits of the Due Process Clause’” because “that
interpretation would render the first part of the court’s two-part analysis nugatory.” Id. at 544-45
& n.1. In effect, Goldstein’s interpretation of Ohio’s long-arm statute overrules the contrary
analysis of Ohio law set forth in Creech. See Clark v. Chubb Group of Ins. Cos., 337 F.3d 687, 695
n.5 (6th Cir. 2003) (“All of our decisions in diversity cases are efforts to apply state law; we
welcome clarifications of state law by the Ohio Supreme Court.”); Charney v. Thomas, 372 F.2d 97,
99 (6th Cir. 1967) (“In any event, in a diversity case we are bound by the latest pronouncements of
a state Supreme Court.”).
        Even though we are not bound by Creech’s Due Process Clause “arising from” analysis after
Goldstein, we must still decide whether the Ohio courts would interpret the “arising from”
requirement of the long-arm statute more narrowly than the “arising from” requirement of the Due
Process Clause. There are two statutory requirements for long-arm jurisdiction under the long-arm
provision at issue in Goldstein: (1) that the defendant “transact[ed] any business” in Ohio “directly
or by an agent,” and (2) that the case deals with a “cause of action arising from” the business
transacted in Ohio. Ohio Rev. Code § 2307.382(A)(1). See also Ohio Rev. Code § 2307.382(C)
(further detailing the “arising from” requirement). By holding that the long-arm statute was
narrower than the scope of personal jurisdiction allowed by the Due Process Clause, the Goldstein
court necessarily concluded that the difference in scope manifested itself in either one or both of the
two prongs set forth above. That is, either the arising-from prong of the long-arm statute is narrower
than the arising-from prong of this circuit’s Due Process Clause test, or the transacting-business
prong of the long-arm statute narrows the scope of jurisdiction from that allowed by the Due Process
Clause, or both.
        Because we know that the Ohio courts interpret the “transacting business” prong broadly,
see Ricker, 828 N.E.2d at 209, we are left with the logical inference that Ohio’s long-arm statute
has less reach than the Due Process Clause because of a more restrictive interpretation of the
“arising from” prong. We thus conclude that the Ohio Supreme Court in Goldstein rejected
Creech’s “but for” approach under the Due Process Clause and that the long-arm statute requires
a “proximate cause” relationship between a plaintiff’s personal injury claim and the defendant’s
conduct in Ohio.
         Our understanding of the tighter “fit” required by the long-arm statute in order for a claim
to arise from a defendant’s conduct of business in Ohio is fully consistent with two district court
decisions that have interpreted Ohio law in analogous circumstances. One is Coleman v. Chen,
712 F. Supp. 117, 117-19 (S.D. Ohio 1988), in which Coleman, an Ohio resident, brought suit in
Ohio against the Chens, who were California franchisees of Holiday Inn hotels. While on vacation
in California, Coleman stayed in the Chens’ Holiday Inn hotel in Pasadena and allegedly slipped and
fell in the parking lot. Id. at 119. Coleman argued that the Ohio long-arm statute was satisfied
based on Holiday Inn’s advertisements in the state of Ohio. Id. at 120. In support of her claim,
Coleman asserted that she had decided to stay at the Chens’ hotel in part because of those
advertisements. Id. at 120-21. The Chens brought a motion to dismiss for lack of personal
jurisdiction. With respect to the Ohio long-arm statute’s requirement that the cause of action arise
out of the defendants’ contacts with the state, the district court held as follows:
       [I]t cannot be said that Plaintiff’s personal injury action arose from any solicitation
       by Defendants Chen. The circumstances which may have caused her injury are
       unrelated to the solicitation. Plaintiff’s injury did not arise from Defendant Chens’
Nos. 05-3123/3191 Brunner et al. v. Hampson et al.                                                 Page 9


        advertising, but (allegedly) from the condition of the Pasadena Holiday Inn’s
        parking lot.
Id. at 122 (parenthetical in original) (emphasis added).
        The other decision on point is Cruz v. Kentucky Action Park, Inc., 950 F. Supp. 210, 212
(N.D. Ohio 1996), in which Ohio resident Cruz traveled to Kentucky to visit an amusement park.
Cruz was injured while riding down a slide in a cart that had a mechanical failure, and he sued the
park in the Northern District of Ohio. Id. In addressing the question of whether Cruz satisfied the
Ohio long-arm statute, the court noted the various advertising materials that the park had distributed
in Ohio. Id. at 213. The court then ruled as follows:
        It cannot be said that the purported injuries arose from any solicitation by Defendant.
        Rather, the purported injuries may have arisen from the condition of Defendant
        Alpine Slide in the state of Kentucky. The connection between the Defendant’s mere
        solicitation and the Plaintiff’s alleged injuries are too tenuous to assert this Court’s
        jurisdiction. This Court concludes that Plaintiff has failed to meet the requirements
        of Ohio’s long arm statute, O.R.C. § 2307.382.
Id. at 214.
        Turning now to the case before us, the claims alleged against Canada North are for
negligence, loss of consortium, and wrongful death. These claims are based on allegations that
Canada North provided inadequate and unsafe facilities and equipment at the Canadian hunting
camp. As in Coleman and Cruz, the injuries to the appellants in the present case “did not arise from”
Canada North’s advertising or solicitation of business in Ohio, “but (allegedly) from the condition”
of the facilities and equipment provided by Canada North at the site of the hunt. See Coleman,
712 F. Supp. at 122 (parenthetical in original); Cruz, 950 F. Supp. at 214. As in Coleman, this is
true even though the hunters’ decision to go to Canada in the first place presumably resulted from
Canada North’s solicitations in Ohio. See Coleman, 712 F. Supp. at 120-21. A “but for”
relationship between the solicitation and the injuries clearly exists, but one cannot reasonably say
that the solicitations in Ohio were the proximate cause of the fire and explosion at the cabin in
Canada. See id. at 122; Cruz, 950 F. Supp. at 214. We therefore hold that the connection between
Canada North’s contacts with Ohio and the injuries that give rise to the complaints in this case is
simply too tenuous to sustain personal jurisdiction against Canada North. See id.
D.      Due process limitation on the exercise of personal jurisdiction
        As set forth above, we hold that the Ohio long-arm statute is not satisfied in this case. We
thus have no reason to analyze whether the Fourteenth Amendment’s Due Process Clause is a
limitation on the exercise of personal jurisdiction. See Hall v. Tucker, 829 N.E.2d 1259, 1266 (Ohio
Ct. App. 2005) (stating that after the state long-arm statute is satisfied, “[t]hen, the court must decide
whether granting jurisdiction under the statute . . . would deprive the defendant of the right to due
process of law pursuant to the Fourteenth Amendment to the United States Constitution”) (emphasis
added).
                                         III. CONCLUSION
        For all of the reasons set forth above, we AFFIRM the judgment of the district court.